DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/422,771 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 9-11, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kurup et al (US PGPub 2006/0191319) discloses , Kurup teaches an odor detection system (referred to as a coffee olfactory system 80) comprising: an operation array unit (referred to as a sensor array 94, which is housed in a sensor chamber 92) comprising at least two or more sensors (as shown in sensor array 94 in Figure 9) configured to interact with at least one or more odor causative substance groups included in an odor factor of an object (such as coffee beans 88) to be measured (see [0006], [0033], [0049] and Figure 9); a sensor data processing unit (referred to as processor 98) configured to process a result of the interaction obtained from the operation array unit as odor pattern information (see [0050] and [0057]); an odor factor 
However, Kurup et al neither teaches nor fairly suggests an odor detection system (or device), comprising: a sensor unit comprising a plurality of sensors configured to interact with odor causative substances included in a sample, in which the arrangement of the plurality of sensors can be varied and a sensor arrangement information unit configured to store an arrangement information of the plurality of sensors in the sensor unit; and a pattern identification unit configured to identify an odor of the sample by referring to the interaction pattern information of the sample, an interaction pattern information of a known odor and the arrangement information of the plurality of sensors (as claimed in claims 16 and 24). Furthermore, Kurup et al neither teaches nor fairly suggests an odor identification method, comprising: providing interaction of a plurality of sensors with odor causative substances on a sensor unit comprising the plurality of sensors which are configured to interact with the odor causative substances included in a sample and in which the arrangement of the plurality of sensors can be varied; processing a result of the interaction obtained from the sensor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797